


FIRST AMENDMENT
To
EXECUTIVE SPLIT DOLLAR LIFE INSURANCE AGREEMENT




THIS FIRST AMENDMENT (“Amendment”) to the Executive Split Dollar Life Insurance
Agreement (“Agreement”) by and between Newport Federal Savings Bank (the “Bank”)
and Nino Moscardi (the “Executive”) is effective as of the 16th day of August,
2012.


W I T N E S S E T H:


WHEREAS, the Bank and Executive desire to amend the Agreement in order to fully
vest the Executive in a post-retirement death benefit after seven years of
employment; and


WHEREAS, pursuant to Section 6(b) of the Agreement, the parties can amend the
Agreement by a writing signed by both the Bank and the Executive.


NOW THEREFORE, in consideration of the premises and by the mutual agreement of
the parties, the Bank and the Executive hereby amend the Executive’s Agreement
in accordance with the following:
 
 
 

        1.   Sections 5(b) and (c) of the Agreement shall be amended to read as
follows:

 
b)           If the Executive retires or his employment with the Bank is
otherwise terminated, other than for cause, and if the Executive has been
employed by the Bank for at least Seven (7) Years, then the Split Dollar
Insurance Benefit is payable at death in an amount per Schedule A.


c)           If the Executive terminates employment without having been employed
by the Bank for at least Seven (7) Years, then the Executive will not be
entitled to any payments hereunder.


2. In all other respects, the provisions of the Agreement, as in existence on
the date hereof, shall remain in full force and effect.


IN WITNESS WHEREOF, the Bank, on behalf of its duly authorized officer, and the
Executive have caused this First Amendment to be executed as of the date first
above written.


NEWPORT FEDERAL SAVINGS BANK


_____________________________________


EXECUTIVE


______________________________________
Nino Moscardi

